Citation Nr: 0715568	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  06-23 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
of aid and attendance of another person or by reason of being 
housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel




INTRODUCTION

The veteran had active military service from August 1944 to 
December 1947.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, 
which denied entitlement to special monthly compensation 
based on the need of aid and attendance or by reason of being 
housebound.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran requested a Travel Board hearing on his VA-Form 
9.   38 C.F.R. § 20.700 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at the 
RO before a Veterans Law Judge, in 
accordance with applicable law.  A copy of 
the notice scheduling the hearing should 
be placed in the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



